ON PETITION FOR REHEARING.
Nothing was alleged in the petition for leave to withdraw appellant's plea of guilty as to the entry of the plea having been induced by false promises or incorrect advice given by the prosecuting attorney, or by anybody else, nor as to his having asked leave to consult with an attorney. Nothing is made to appear as to what facts were shown to the court to aid it in fixing the penalty, nor whether or not it heard evidence for that purpose, as it would have the right to do. Smith v. Hess,Sheriff (1884), 91 Ind. 424, 426.
Specifically asserting that he did not manufacture or transport any intoxicating liquor, nor receive any *Page 607 
such liquor from a carrier, nor maintain or assist in maintaining a common nuisance, appellant's petition did not directly mention the subject of whether or not he had sold, bartered or given away any liquor. But it alleged that he had the right to a trial by jury, and the right "to submit evidence in mitigation of the penalties of said laws," and also that "said judgment so finds the said defendant guilty upon said five counts as an entirety." And at the end of five typewritten pages setting out many facts and not a few conclusions of the pleader, the petition concludes with the assertion (Our italics) "that because of said factsaforesaid he is not guilty of any criminal intention to violate the laws of the State of Indiana, and is not guilty of the crime charged against him, or attempted to be charged in said affidavit." This fell short of a statement, under oath, that he did not sell intoxicating liquor, no statement to that effect being included among the averments of "facts aforesaid." And if he did so, having pleaded guilty to the charge, and the penalty having been fixed at $300 less than the maximum fine that might be imposed for that offense, together with the maximum term of imprisonment, we cannot say that the trial court abused its discretion in refusing to let him withdraw his plea.
Counsel suggest possible facts under which this penalty would be too severe. But so far as we are left to presumption or conjecture, in the absence of an affirmative showing of the 5.  facts, we must indulge presumptions that will sustain the action of the trial court, and not those which would overthrow it.
The petition for a rehearing is overruled. *Page 608